Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.
Applicant’s first argue that the references of record do not teach determining the integrity of the material using a Quintero Wellbore Index … wherein the Quintero Wellbore Index is a series of at least two indices.  It is noted that determining a cement bond (Hurst et al) reads upon the claimed determining the integrity of a material.  Further, as to the argument that the secondary references to Zhao or Zhao et al do not disclose/teach “a series of at least two indices”, Examiner points out that the two indices are implicit in either of Zhao or Zhao et al.  Specifically, detecting a travel/transit time of an acoustic ray path inherently includes detection of two indices, i.e a ray path and a travel/transit time of that ray path.
It is noted that Applicant does not argue the merits of the Double Patenting rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6, 8-10, 12, 13, 15-18, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (‘876) in view of the PG-Publication to Zhao (‘648) or patent to Zhao (‘312).
Hurst et al discloses a well measurement system and method for determining cement bonding.  The system includes an acoustic logging tool (10).  The acoustic logging tool includes at least one transmitter (20), where the at least one transmitter is configured to broadcast a pressure pulse, and at least one receiver (24), where the at least one receiver is configured to record a reflected pressure pulse at a sample rate of at least one sample per microsecond (see col. 14, lines 49-50).  The system further includes a conveyance (12), where the conveyance is attached to the acoustic logging tool, and an information handling system (28).  The information handling system determines an integrity of a material (cement bond).
The difference between independent claims 1 and 10 and Hurst et al is the claims specify using “a Quintero Wellbore Index” where the “index is a series of at least two indices, wherein each index from the series of indices comprises one or more ray paths with one or more arrival times through a zone of interest, wherein the arrival time of each ray path is different for each index”.  
The PG-Pub to Zhao (see PG-Pub, paragraphs 0005-0007) and patent to Zhao (see col. 5, lines 42-56 and col. 8, lines 29-43) each teaches an improved system/method of determining cement bond integrity by using a series of indices (events) including one or more arrival times of one or more rays through a zone of interest.  Note that the arrival times of the ray paths are different.
	Therefore, in view of Zhao’s improved cement bond determining, it would have been obvious to one of ordinary skill in the art to have modified the system/method of determining the cement bonding of Hurst et al by using a series of indices (events) including one or more arrival times of one or more rays through a zone of interest (Quintero Wellbore Index).  Independent claims 1 and 10 are so rejected.
 	Per claims 2, 3, 6, 15, 16, 17, 18, 22, 23, 25 and 26 are all disclosed by the system and method disclosed in Hurst et al.
	Per claims 8-9, 12 and 13, the sample recording the reflected pressure pulse is implicit and the transmitting of a pulse for ten microseconds would appear to be a matter of design choice dictated by the prevailing conditions in a specific cased borehole and therefore obvious to one of ordinary skill in the art.

5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (‘876) in view of Zhao (‘648) or Zhao (‘312), as applied to claim 10 above, and further in view of the PG-Publication to Collins et al (‘585).
 	Per claim 14, Collins et al teaches (see paragraph 0019) that multipole transmitters including dipole, cross-dipole or hexapole that generate different wave modes are well known in the art such that it would have been obvious to one of ordinary skill in the art to have further modified Hurst et al’s method by generating different wave modes with a multipole source.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 4, 5, 6, 10, 12 and 17-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 5, 7, 20, 1, 1, 18, 19, 5, 7, 24, 23, 25, 26, 21, 22 and 24, respectively, of co-pending Application No. 16/582727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in the instant application may be found in pending claims of the ‘727 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl